Citation Nr: 0614417	
Decision Date: 05/17/06    Archive Date: 05/31/06

DOCKET NO.  00-15 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for a bilateral shoulder 
disorder secondary to service-connected bilateral knee 
derangement.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service from August 1977 to 
August 1981.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 1998 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

In June 2003 the veteran testified at a Board hearing.  In 
January 2004 the Board remanded the issue for further 
development.  It appears that in December 2004 a notice of 
disagreement was received from the veteran regarding the July 
2004 rating decision which granted service connection for 
anemia secondary to upper BI bleed (ulcer in esophagus) with 
an evaluation of 30 percent.  It does not appear that a 
statement of the case has been issued and this matter is 
referred to the RO for further appropriate action.  


FINDING OF FACT

The veteran's bilateral shoulder disorder is not related to 
his service-connected bilateral knee derangement.


CONCLUSION OF LAW

The veteran's bilateral shoulder disorder is not proximately 
due to or the result of a service-connected disability. 38 
U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the issue n appeal.  
The discussions in the February 2004 VCAA letter have 
informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefit sought.  
Moreover, in the February 2004 VCAA letter, the appellant was 
advised of the types of evidence VA would assist him in 
obtaining as well as his own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 
370 (2002).  

The Board also notes that the February 2004 VCAA letter 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence.  The Board believes that a reasonable inference 
from such communication was that the appellant must also 
furnish any pertinent evidence that the appellant may have 
and that the requirements of 38 C.F.R. § 3.159(b)(1) have 
been met.  

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  However, the Board finds that any 
defect with respect to the VCAA notice requirement was 
harmless error for the reasons specified below.

In the February 2004 VCAA letter, the RO informed the 
appellant of the applicable laws and regulations regarding 
the claim, the evidence needed to substantiate such claim, 
and which party was responsible for obtaining the evidence.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  
The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate his claim including VA treatment 
records.  The appellant has also been afforded the benefit 
of VA examinations during the appeal period, and was 
provided with the opportunity to attend hearings.  The 
veteran attended a Board hearing in June 2003.  Neither the 
appellant nor his representative has indicated, and there is 
otherwise no indication that there exists, any pertinent 
outstanding evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.

Under these circumstances, the Board finds that adjudication 
of the claim under consideration, at this juncture, without 
directing or accomplishing any additional notification and 
or development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14. 
      
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim of service connection on a secondary 
basis.  Regardless of whether the veteran was provided notice 
of the types of evidence necessary to establish disability 
ratings or effective dates for the issue on appeal, the Board 
finds no prejudice to the appellant in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  Since the Board concludes 
below that there is a preponderance of the evidence against 
the veteran's claim, any questions as to the appropriate 
disability rating and effective date to be assigned are 
rendered moot. 

Analysis
 
The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service- connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service- 
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

Private and VA medical records from the 1980s to 2000s showed 
the veteran was treated for his shoulders, including weakness 
in both shoulders.  1984 x-rays showed the veteran fractured 
his right ulna and had a healing fracture of the left 
forearm.

A private medical record dated in January 1998 indicated that 
the veteran's knee weakness has caused frequent falling, 
which has led to shoulder pain.  A June 1998 opinion from a 
VA doctor, stated that the veteran's knee disorder limited 
his ability to flex his knees and adequately to perform heavy 
lifting, and that the veteran got the bulk of his strength in 
lifting from his upper body and this probably added stress to 
both shoulders.  In April 1998 the veteran underwent surgery 
for left shoulder impingement with arthritis of the AC joint.  
A June 1998 note from a VA doctor indicated that the 
veteran's knee disorder limited his ability to adequately 
perform heavy lifting which probably added stress to both 
shoulders.  

An April 1999 VA examination provided a diagnosis of 
degenerative arthritis in the shoulders.  The veteran 
attributed his shoulder problems as compensatory to his knee 
disorder by overusing his arms.  A May 1999 VA examination in 
presenting the veteran's medical history, indicated that the 
veteran had a torn meniscus right knee, surgically removed in 
1997 at a VA medical facility in Washington, D.C., had left 
knee pain with torn ligaments and possible meniscus, but 
never had surgery, and had pain in the right shoulder since 
1996 with x-rays revealing arthritis.  

An August 2000 VA examination, showed that x-rays revealed 
that the right shoulder was normal and as for the left 
shoulder there was stifling of the distal and left clavicle.  
The diagnoses were left subacrominal decompression and distal 
clavicle resection with supraspinatus tendinopathy (MRI 
evidence) and right rotator cuff injury.  The examiner 
indicated that the claims folder was reviewed and opined that 
the veteran's shoulder disorders are not secondary to his 
knee disabilities.  The examiner further stated that it 
appeared that the veteran had significant trauma to the upper 
extremities with evidence of fractures of the right and left 
ulna in 1984.

In March 2001, a private medical doctor stated that the 
veteran's bilateral shoulder disorder is related to his knee 
disabilities.  The doctor asserted that it was found that the 
veteran had to use his shoulders to do heavy lifting and 
heavy lifting was part of his daily activities.  

During an April 2002 VA examination, the veteran's diagnosis 
was chondromalacia patellae-bilateral, with developing 
degenerative arthritis, and degenerative arthritis A/C joints 
both shoulders.  The examiner opined that no causal 
relationship was uncovered between the veteran's bilateral 
knee disability and his shoulders, and that these processes 
seemed to be independent in origin, and were progressing at 
independent paces.  

During the veteran's June 2003 Board hearing, the veteran 
testified that the first time he had problems with his 
shoulders was in the military when he was an honor guard and 
pallbearer.

In August 2004, a VA doctor provided a diagnosis of status 
left shoulder surgery and x-ray reports suggested left 
acromio-clavicular joint.  The doctor indicated that the 
claims folder was not available for review and opined that 
the exact cause of the veteran's chronic bilateral shoulder 
pain was unclear.  An August 2004 VA medical opinion, 
presented in the form of an email message, from a different 
VA doctor stated that the veteran's February 2004 VA 
examination was reviewed, and that is was very unlikely that 
there was any causal relationship between the veteran's 
bilateral shoulder disorder and his service-connected 
bilateral knee derangement.  

In January 2006 an impendent medical expert opinion was 
received from a board-certified orthopedic surgeon, Dr. 
Volgas.  Dr. Volgas thoroughly reviewed the claims folder, 
noted that the veteran was first seen for shoulder problems 
in October 1997 and commented that the various conflicting 
medical opinions of record did not give any reason to link 
the bilateral shoulder disorder to the bilateral knee 
disability.  There was not a specific injury (fall, sudden 
trauma, etc) which could be traced to the onset or worsening 
of the shoulder symptoms.  Dr. Volgas opined that there was 
no medical reason to believe that the documented knee problem 
caused or worsened the shoulder problem based on the 
following:  there was no temporal relationship between the 
onset of knee pain and the onset of shoulder problems (the 
veteran experienced knee pain for years prior to the onset of 
shoulder pain), there was no specific injury associated with 
the onset of shoulder pain, acromioclavicular arthritis, 
which was treated by a Mumford procedure is typically the 
result of wear and tear over the years but there are 
certainly genetic factors which predispose patients to this 
and the severity of the knee disorders is only moderate and 
should not cause significant alterations in the ability to 
use the upper extremity.  The doctor concluded that there was 
no possibility that the documented shoulder problems which 
the veteran has are related in any reasonable way to the 
problems with the knees.  

While the veteran and his representative have questioned the 
adequacy of apparently the more recent VA examinations and 
opinions, the Board finds no reason to remand for additional 
VA examinations/opinions as the ones of record appear to be 
sufficient and consistent with the January 2006 independent 
medical expert opinion.  

The veteran maintains that his bilateral shoulder disability 
is due to his service-connected bilateral knee disorder.  
However, the veteran as a lay person is not competent to make 
a medical diagnosis or to relate a medical disorder to a 
specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  While there are private and VA medical opinions 
indicating that the veteran's bilateral shoulder disorder is 
due to his service-connected bilateral knee disorder to 
include ones dated in January 1998, June 1998, and March 
2001, there are private and VA medical opinions including 
ones dated in August 2000, April 2002, August 2004 and 
January 2006 concluding that the bilateral shoulder disorder 
is not related to the bilateral knee disorder.  It is unclear 
whether the examiners who provided the opinions in January 
1998 and June 1998 were orthopedic specialists who reviewed 
the claims folder.  While the March 2001 opinion apparently 
was provided by an orthopedic specialist, this doctor did not 
give a rationale for the opinion that the veteran's shoulder 
disabilities were related to his knee disabilities.  
Conversely, the January 2006 independent medical expert 
opinion was rendered by an orthopedic surgeon with a 
specialization in trauma surgery and shoulder surgery who 
reviewed the claims folder and opined that there is no 
reasonably possibility that the veteran's shoulder problems 
are related to his knee problems.  A detailed rationale for 
the opinion was provided.  The VA opinions in August 2000 and 
April 2002 were given in conjunction with an examination and 
review of the claims folder.  Although the August 2004 VA 
opinion was based on a review of the February 2004 VA 
examination, this examination provided an account of the 
veteran's medical history as reported by the veteran.  The 
Board attaches significant probative value to the January 
2006 independent medical expert opinion, as it is well 
reasoned, detailed, consistent with other evidence of record, 
and included review of the claims file.  This opinion is 
supported by VA opinions in August 2000, April 2002 and 
August 2004.  Thus, in sum, the more probative opinions are 
the ones finding that the veteran's bilateral shoulder 
disorder is not due to his service-connected bilateral knee 
disorder.   

A claim for secondary service connection generally requires 
competent evidence of a current disability which is 
proximately due to, the result of, or aggravated by a 
service-connected disease.  38 C.F.R. § 3.310.  In this case, 
the veteran does have a bilateral shoulder disorder, however 
the more probative medical evidence discussed above 
establishes that the veteran's bilateral shoulder disability 
is not due to or aggravated by his service-connected 
bilateral knee disorder and thus the claim of service 
connection on a secondary basis for a bilateral shoulder 
disability must be denied.  



In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


